PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
              _________________

                    No. 16-4383
                 _________________

               CHERYL WILLIAMS,

                          Appellant

                          v.

PENNSYLVANIA HUMAN RELATIONS COMMISSION;
     JOSEPH RETORT; ADAM STALCZYNSKI
              _________________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania
               (D.C. No. 2:14-cv-01290)
         District Judge: Hon. Nora B. Fischer
                  _________________

     Submitted Under Third Circuit L.A.R. 34.1(a)
                   July 14, 2017

Before: SMITH, Chief Judge, NYGAARD, and FUENTES,
                    Circuit Judges

          (Opinion Filed: August 30, 2017)
Christi M. Wallace
Kraemer, Manes & Associates
600 Grant Street
U.S. Steel Tower, Suite 660
Pittsburgh, PA 15219

       Attorney for Appellant

Josh Shapiro
John G. Knorr
Thomas L. Donahoe
Kemal A. Mericli
Office of Attorney General of Pennsylvania
564 Forbes Avenue
6th Floor, Manor Complex
Pittsburgh, PA 15219

       Attorneys for Appellees

                     _________________

                 OPINION OF THE COURT
                    _________________


FUENTES, Circuit Judge.

          Cheryl Williams, an African-American woman,
claims that she was subjected to constant harassment at the
Pennsylvania     Human        Relations     Commission        (the
“Commission”) by her supervisors, Joseph Retort and Adam
Stalczynski. As a result of this treatment, she alleges she faced




                                 2
a hostile work environment and was ultimately constructively
discharged from her position as a Human Relations
Representative. She then filed this action against the
Commission under Title VII of the Civil Rights Act of 1964
(“Title VII”),1 seeking damages for the loss of her job and the
harm sustained to her physical and emotional health. She also
included claims against her former supervisors, Retort and
Stalczynski, claiming that they violated her federal rights under
Title VII and the Americans with Disabilities Act (“ADA”)2
and they are therefore liable for damages under 42 U.S.C.
§ 1983. 3 On defendants’ motion, the District Court granted
summary judgment in favor of all defendants.

           In this case, we address for the first time whether
violations of Title VII and the ADA may be brought through
§ 1983. In light of the comprehensive administrative scheme
established by Title VII and the ADA, we conclude that these
claims, standing alone, may not be asserted under § 1983. And
because we also agree with the District Court that Plaintiff
Cheryl Williams presents no triable issues of fact on her
Title VII claims against the Commission, we will affirm.




1
    42 U.S.C. § 2000e, et seq.
2
    42 U.S.C. § 12112, et seq.
3
  As discussed more fully below, § 1983 allows plaintiffs to
recover damages when their federal constitutional or statutory
rights are violated by state actors.




                                 3
                              I.

                              A.

          Williams was originally employed at the
Commission in the early 1990s, and she returned to the
Commission in September 1999 as a Human Relations
Representative in the Pittsburgh office. There, she was tasked
with investigating complaints of discrimination, interviewing
witnesses, negotiating settlements, conducting fact-finding
conferences, and writing reports and conciliation
recommendations. Williams also served as Chairperson of a
union that represents Commission investigators, acting as the
primary negotiator for matters related to their terms and
conditions of employment.

          Williams was primarily supervised by Joseph
Retort, a Caucasian man, from 2010 until her resignation in
January 2014. She was also indirectly supervised by the
Executive Director of the Pittsburgh office, a post held by
George Simmons during most of Williams’s time at the
Commission. Eventually, Simmons retired and, in December
2012, Adam Stalczynski assumed the role of Executive
Director. He supervised Williams until her resignation.

           Williams claims that, between 2009 and 2013, she
suffered discrimination at the hands of various Commission
personnel, primarily Joseph Retort and Adam Stalczynski.
Specifically, she alleges that: (1) she was suspended without
pay for five days in 2009 after she objected to the presence of
Commission attorneys at fact-finding conferences, (2) the
Commission refused to accommodate her workstation needs




                              4
when they moved offices in 2010, 4 (3) Retort improperly
placed her on a performance improvement plan for a few weeks
in 2010, (4) she was struck by a Commission attorney in 2011
while attempting to leave Simmons’s office, (5) her co-worker
overheard a Commission attorney call Williams a “bitch” in
2012, 5 and (6) she was wrongly reprimanded for
insubordination in August 2013 following a confrontation with
Stalczynski regarding her requests for leave. Williams
contends that each of these incidents, both individually and in
their totality, were not the result of common workplace strife,
but were unlawful instances of discrimination based on her
status as an African-American woman.

          After leaving work in August 2013, Williams
submitted a Family Medical Leave Act (“FMLA”) request
seeking leave from the Commission because she had leg pain
and diffuse muscle aches from fibromyalgia. She was granted
FMLA leave through February 2014, but never returned to
work. She resigned from the Commission several months later.



4
  Williams suffers from certain physical ailments, primarily
fibromyalgia and chronic musculoskeletal pain. Fibromyalgia
is a chronic pain disorder that causes widespread pain and
tenderness to touch. Williams had previously received various
accommodations, including voice-activated computer
software, a telephone headset, a raised monitor, a trackball
mouse, and a footstool due to these conditions. But after the
move to a new office building in 2010, the Commission did not
provide Williams with her previous workstation set up.
5
Ohio App. at 719.




                              5
                              B.

           In November 2013, Williams lodged a charge of
discrimination with the Equal Employment Opportunity
Commission (“EEOC”). She subsequently received a right-to-
sue letter from the EEOC and filed a four-count amended
complaint with the District Court. Only two counts of her
complaint are relevant to this appeal:6 (1) a claim against the
Commission for discrimination, hostile work environment, and
constructive discharge under Title VII; and (2) a § 1983 claim
against her supervisors, Retort and Stalczynski, based on
violations of Title VII and the ADA.7



6
 After a partial motion to dismiss, the District Court dismissed
claims against the Commission for violations of the ADA, the
Age Discrimination in Employment Act, and the Pennsylvania
Human Relations Act (“PHRA”). Williams v. Pa. Human
Relations Comm’n, No. 14-1290, 2016 WL 6834612, at *1
(E.D. Pa. Nov. 21, 2016); Williams v. Pa. Human Relations
Comm'n, No. 14-1290, 2015 WL 222388, at *1 (W.D. Pa. Jan.
14, 2015). These claims are not before us on appeal.
7
  Williams also included § 1983 claims against Retort and
Stalczynski based on PHRA violations. However, it is beyond
dispute that PHRA claims are not cognizable under § 1983
because they are derived from state, rather than federal, law.
McMullen v. Maple Shade Twp., 643 F.3d 96, 99 (3d Cir. 2011)
(“Thus, by its terms, § 1983 provides a remedy for violations
of federal, not state or local, law.”). And, on appeal, Williams
advances no argument that PHRA rights may be vindicated
under § 1983. See Appellant’s Br. at 7-13.




                               6
           On defendants’ motion for summary judgment, the
District Court first entered judgment in favor of Retort and
Stalczynski on Williams’s § 1983 claim, concluding that Title
VII and ADA claims cannot be vindicated through § 1983
because doing so would frustrate Congress’s statutory
scheme.8 With respect to Williams’s Title VII claim against
the Commission, the District Court determined that Williams
was required to file a complaint with the EEOC within 300
days of any alleged unlawful employment practice, and
therefore any discrete discriminatory acts outside this period
were not cognizable.9 The Court then addressed every alleged
adverse employment action and determined that, under the
totality of the circumstances, these incidents were not severe
or persistent enough to sustain a claim for hostile work
environment or constructive discharge. 10 Thus, the District
Court entered summary judgment for the Commission on
Williams’s Title VII claims.




8
    Williams, 2016 WL 6834612, at *11-13.
9
    Id. at *13-18.
10
     Id. at *18-25.




                              7
                             II.11

           Williams maintains that the District Court erred by
(1) granting summary judgment for Retort and Stalczynski on
her § 1983 claims, and (2) granting summary judgment for the
Commission on her Title VII claims. Both arguments are
unavailing.
                              A.

          Williams first contends that, contrary to the District
Court’s conclusion, her ADA and Title VII claims against
Retort and Stalczynski are cognizable under § 1983. We,
however, reject this argument and, in line with every circuit to
address this issue, hold that plaintiffs may not seek damages
under § 1983 for stand-alone violations of either Title VII or
the ADA.


11
   The District Court had jurisdiction pursuant to 28 U.S.C.
§§ 1331 and 1367. We have appellate jurisdiction under 28
U.S.C. § 1291. We exercise plenary review over the district
court’s grant of summary judgment, applying the same
standard that the court should have applied. Howley v. Mellon
Fin. Corp., 625 F.3d 788, 792 (3d Cir. 2010). Summary
judgment should be granted if, viewing the facts in the light
most favorable to the non-moving party, there is no genuine
issue of material fact and the moving party is entitled to
judgment as a matter of law. Id.; Fed. R. Civ. P. 56(a). A
dispute about a material fact is “genuine” only if the evidence
is such that a reasonable jury could return a verdict for the
nonmoving party. Capps v. Mondelez Glob., LLC, 847 F.3d
144, 151 (3d Cir. 2017) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)).




                               8
            Section 1983 reads:

         Every person who, under color of any statute,
         ordinance, regulation, custom, or usage, of any
         State or Territory or the District of Columbia,
         subjects, or causes to be subjected, any citizen of
         the United States or other person within the
         jurisdiction thereof to the deprivation of any
         rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party
         injured in an action at law, suit in equity, or other
         proper proceeding for redress . . . .12

It is well settled that § 1983 does not confer any substantive
rights, but merely “provides a method for vindicating federal
rights elsewhere conferred.” 13 Even when an independent
federal right exists, however, Congress may choose to
foreclose a remedy under § 1983, either by expressly
“forbidding recourse to § 1983 in the statute itself,” or by
“creating a comprehensive enforcement scheme that is
incompatible with individual enforcement under § 1983.”14 In
determining whether a § 1983 action is disallowed, “[t]he
crucial consideration is what Congress intended.”15


12
     42 U.S.C. § 1983.
13
  Hildebrand v. Allegheny Cty., 757 F.3d 99, 104 (3d Cir.
2014) (quoting Albright v. Oliver, 510 U.S. 266, 271 (1994)).
14
     Blessing v. Freestone, 520 U.S. 329, 341 (1997).
15
  Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 252
(2009) (quoting Smith v. Robinson, 468 U.S. 992, 1012




                                  9
           Both Title VII—which prohibits employment
discrimination based on an individual’s race, color, religion,
sex, or national origin 16 —and the ADA—which prohibits
employment discrimination based on an individual’s
disability 17 —utilize the same comprehensive remedial
scheme.18 As relevant here, in states with an agency authorized
to grant relief for prohibited employment discrimination, like
Pennsylvania, employees must resort to that state remedy. 19
Employees must also file a “charge” with the EEOC within 300
days of the alleged unlawful employment practice, or within
30 days after receiving notice that the analogous state agency


(1984)); City of Rancho Palos Verdes, Cal. v. Abrams, 544
U.S. 113, 120 (2005) (same).
16
     42 U.S.C. § 2000e-2(a).
17
     42 U.S.C. § 12101(b)(1).
18
   42 U.S.C. § 12117(a); see Apsley v. Boeing Co., 691 F.3d
1184, 1210 (10th Cir. 2012) (“Under both Title VII and the
ADA, exhaustion of administrative remedies is a prerequisite
to suit.”); Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260
(3d Cir. 2006).
19
  Watson v. Eastman Kodak Co., 235 F.3d 851, 854 (3d Cir.
2000) (citing 42 U.S.C. § 2000e-5(c)). Indeed, “a Title VII
plaintiff must wait 60 days after proceedings have commenced
under state or local law to file a charge with the EEOC, unless
such proceedings have earlier terminated.” Nat’l R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 119 (2002) (citing
42 U.S.C. § 2000e-5(c)).




                                10
has terminated proceedings, whichever is earlier. 20 The
purpose of this exhaustion requirement is “to give the
administrative agency the opportunity to investigate, mediate,
and take remedial action.” 21 Indeed, if “there is reasonable
cause to believe that the charge is true,” the EEOC must
attempt to “eliminate any such alleged unlawful employment
practice by informal methods of conference, conciliation, and
persuasion.” 22 And if that process fails, the EEOC (or the
Attorney General) may either bring suit in federal court, or,
alternatively, notify the employee so that he or she may
institute an employment discrimination suit within 90 days.23

          In stark contrast, § 1983 has only a one-step
“remedial scheme”: plaintiffs may file § 1983 suits directly in

20
  See 42 U.S.C. § 2000e-5(e)(1); Noel v. Boeing Co., 622 F.3d
266, 270 (3d Cir. 2010).
21
  Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 384 (2d Cir.
2015) (quoting Brown v. Coach Stores, Inc., 163 F.3d 706, 712
(2d Cir. 1998)).
22
     42 U.S.C. § 2000e-5(b).
23
  42 U.S.C. § 2000e-5(f)(1); see McGovern v. City of Phila.,
554 F.3d 114, 115 n.1 (3d Cir. 2009) (“A claimant is required
to file a Title VII suit within 90 days of receiving a Right to
Sue Letter.”). Where, as here, the employer is a “government,
governmental agency, or political subdivision”, “the [EEOC]
shall take no further action and shall refer the case to the
Attorney General who may bring a civil action against such
respondent in the appropriate United States district court.” 42
U.S.C. § 2000e-5(f)(1).




                               11
federal court.24 There is neither an administrative process to
be exhausted 25 nor any mechanism by which discriminatory
practices may be informally resolved with an administrative
agency.

          Given these respective statutes, Congress’s intent is
clear. Allowing pure Title VII and ADA claims under § 1983
would thwart Congress’s carefully crafted administrative
scheme by throwing open a back door to the federal courthouse
when the front door is purposefully fortified. 26 Moreover,
while Title VII and the ADA impose liability only on
employers, permitting a plaintiff to sue under § 1983 based on

24
  See Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 254
(2009) (noting that § 1983 provides “a direct route to court”);
Keller v. Prince George’s Cty., 827 F.2d 952, 955 (4th Cir.
1987) (“A Title VII claimant must also exhaust her state and
federal administrative remedies before being allowed to
proceed to federal court; § 1983 has no similar exhaustion
requirement.”).
25
    Of course, some plaintiffs may have administrative
exhaustion requirements independent of § 1983. The Prison
Litigation Reform Act, for example, “mandates that prisoners
exhaust internal prison grievance procedures before filing
suit.” Small v. Camden Cty., 728 F.3d 265, 268 (3d Cir. 2013)
(citing 42 U.S.C. § 1997e(a)).
26
   See Smith v. Robinson, 468 U.S. 992, 1024 (1984) (“It would
make little sense for Congress to have established such a
detailed and comprehensive administrative system and yet
allow individuals to bypass the system, at their option, by
bringing suits directly to the courts under [ ] § 1983.”).




                              12
violations of these same statutes would open individuals, like
Retort and Stalczynski here, to employment discrimination
suits.27 As the Supreme Court has advised, our primary inquiry
is whether “the statutes at issue require[] plaintiffs to comply
with particular procedures and/or to exhaust particular
administrative remedies prior to filing suit.”28 Title VII and
the ADA do exactly that.

          This conclusion is not only supported but compelled
by other cases in this area. The Supreme Court, for instance,
has routinely found that analogous administrative schemes
have precluded § 1983 actions seeking to remedy violations of
those schemes alone. In City of Rancho Palos Verdes,
California v. Abrams, the Court held that the “complex and
novel statutory scheme” of the Telecommunications Act of


27
  See Roman-Oliveras v. P.R. Elec. Power Auth., 655 F.3d 43,
52 (1st Cir. 2011) (“Title I of the ADA, like Title VII of the
Civil Rights Act, addresses the conduct of employers only and
does not impose liability on co-workers.” (internal quotation
marks and citation omitted)); Koslow v. Commonwealth of
Pennsylvania, 302 F.3d 161, 178 (3d Cir. 2002) (noting that
there is no individual liability under the Title I of the ADA);
Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d 1061,
1078 (3d Cir. 1996) (en banc) (“Congress did not intend to hold
individual employees liable under Title VII.”).
28
   Fitzgerald, 555 U.S. at 254 (drawing this principle from
prior Supreme Court cases); see also Hildebrand, 757 F.3d at
108 (“The Supreme Court has consistently indicated that the
comprehensiveness of a statute’s remedial scheme is the
primary factor in determining congressional intent.”).




                              13
1996 prohibits suits under § 1983.29 And in the seminal case
of Middlesex County Sewerage Authority v. National Sea
Clammers Association, the Court similarly found that the
“unusually elaborate enforcement provisions” of the Federal
Water Pollution Control Act Amendments of 1972 and the
Marine Protection, Research, and Sanctuaries Act of 1972
forbid § 1983 actions.30 Following the Supreme Court’s lead,
this Court has correspondingly held that comprehensive
remedial schemes akin to Title VII and the ADA forestall
actions under § 1983.31 And, indeed, every circuit to consider
this exact question has held that, while a plaintiff may use
§ 1983 “as a vehicle for vindicating rights independently
conferred by the Constitution,”32 Title VII and ADA statutory



29
     544 U.S. 113, 127 (2005)
30
  453 U.S. 1, 13-18 (1981); see Smith, 468 U.S. at 1009-16
(holding that the “comprehensive scheme” of the Education of
the Handicapped Act (“EHA”) precludes § 1983 suits based on
violations of the Due Process Clause and the Equal Protection
Clause because they are nearly identical to EHA claims).
31
   See, e.g., Hildebrand, 757 F.3d at 109 (holding that the
“comprehensive remedial scheme” of the Age Discrimination
in Employment Act precludes § 1983 suits); A.W. v. Jersey
City Pub. Sch., 486 F.3d 791, 806 (3d Cir. 2007) (en banc)
(holding that the “comprehensive remedial scheme” of the
Individuals with Disabilities Education Act and the
Rehabilitation Act precludes some § 1983 suits).
32
     Henley v. Brown, 686 F.3d 634, 642 (8th Cir. 2012).




                                14
rights cannot be vindicated through § 1983.33

           Accordingly, we conclude that Williams may not
seek damages against Retort and Stalczynski under § 1983 for
statutory violations of either Title VII or the ADA, standing
alone.34

33
   Title VII: Levin v. Madigan, 692 F.3d 607, 620 n.4 (7th Cir.
2012); Henley, 686 F.3d at 642; Johnson v. City of Fort
Lauderdale, 148 F.3d 1228, 1231 (11th Cir. 1998); Southard
v. Tex. Bd. of Criminal Justice, 114 F.3d 539, 549-50 (5th Cir.
1997); Notari v. Denver Water Dep’t, 971 F.2d 585, 587 (10th
Cir. 1992); see Stilwell v. City of Williams, 831 F.3d 1234,
1250 (9th Cir. 2016); Weberg v. Franks, 229 F.3d 514, 522 (6th
Cir. 2000); Annis v. Cty. of Westchester, N.Y., 36 F.3d 251, 254
(2d Cir. 1994); Beardsley v. Webb, 30 F.3d 524, 527 (4th Cir.
1994).

ADA: Tri-Corp Hous. Inc. v. Bauman, 826 F.3d 446, 449 (7th
Cir.), cert. denied, 137 S. Ct. 592 (2016); Vinson v. Thomas,
288 F.3d 1145, 1156 (9th Cir. 2002); Alsbrook v. City of
Maumelle, 184 F.3d 999, 1011 (8th Cir. 1999) (en banc);
Holbrook v. City of Alpharetta, Ga., 112 F.3d 1522, 1531 (11th
Cir. 1997).
34
  Given that Williams premised her § 1983 claims solely on
violations of Title VII and the ADA, we need not address
whether a plaintiff may allege independent constitutional
violations under § 1983 based on the same underlying facts.
At least in the Title VII context, however, there is a strong
argument that plaintiffs may advance an employment
discrimination claim under § 1983 based on an Equal
Protection Clause violation, either concurrently with, or
independent of, a Title VII violation. See cases cited, supra,




                              15
                              B.

          We now turn to Williams’s Title VII claims against
the Commission. After a careful review of the record on
appeal, the parties’ arguments, and the District Court’s
thorough opinion, we find these claims to be without merit.
Accordingly, and for substantially the same reasons expressed
by the District Court, we will affirm the grant of summary
judgment for the Commission on Williams’s Title VII claims.

                              III.

          For the foregoing reasons, we will affirm the District
Court’s grant of summary judgment in favor of Retort and
Stalczynski on Williams’s § 1983 claims, and in favor of the
Commission on William’s Title VII claims.




Note 33; Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064,
1079 (3d Cir. 1990) (explaining “that the comprehensive
scheme provided in Title VII does not preempt section 1983,
and that discrimination claims may be brought under either
statute, or both”).




                              16